Citation Nr: 1138866	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  10-11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posstraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a left knee disability, claimed as chondromalacia.

4.  Entitlement to service connection for a right knee disability, claimed as chondromalacia.

5.  Entitlement to service connection for osteoarthritis.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for migraine headaches, to include as secondary to nonservice-connected hypertension.

8.  Entitlement to service connection for allergies.

9.  Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to April 1988, with additional service in the Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia in July 2007, that denied service connection for a bilateral knee disability, migraine headaches, osteoarthritis, hypertension, and PTSD with depression; and Columbia, South Carolina, in March 2009, that denied service connection for sleep apnea.  In a May 2010 substantive appeal, the Veteran requested a Travel Board hearing at the RO.  However, in a subsequent statement received in August 2011, the Veteran withdrew her request.  Accordingly, the Veteran's request for a hearing before the Board is considered withdrawn. 38 C.F.R. § 20.704(e) (2011).

The Veteran has filed claims for service connection for PTSD and depression and PTSD with depression.  Accordingly, the Board finds that this claim is most accurately framed as service connection for an acquired psychiatric disability, to include PTSD and depression.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

REMAND

Additional development is needed prior to the disposition of the Veteran's claims.
VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

Initially, the precise dates of the Veteran's service are not entirely clear.  The Veteran's service personnel record indicates service in the United States Army from July 1984 to April 1988.  However, the Veteran has indicated a prior period of active service in the United States Army with service in the Georgia Army National Guard from 1988 to 1990.  In February and December 2005, the RO requested the Veteran's service treatment and service personnel records from her second period of active service from July 1984 to April 1988.  However, in February 2006, VA made a formal finding of the unavailability of the Veteran's service treatment records and determined that all efforts to obtain the records had been exhausted and that further attempts to locate the records would be futile.  In March 2006, the RO requested the Veteran's records from the Georgia Army National Guard.  In March 2006, the Georgia Army National Guard requested that the request be resubmitted.  In August 2006 and February 2007, the RO requested the Veteran's service personnel records through the Personnel Information Exchange System (PIES).  However, in February 2007, the RO received a negative reply to that request.

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  Active duty training includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active duty training, or from injury incurred or aggravated during inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

In order for the Veteran to be eligible for service connection for a psychiatric disorder, sleep apnea, a bilateral knee disability, osteoarthritis, hypertension, and migraine headaches, the record must establish that it is at least as likely as not that she was disabled during active duty or active duty for training due to a disease or injury incurred or aggravated in the line of duty, or due to an injury during inactive duty training.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. Brown, 7 Vet. App. 466 (1995).  Since Veteran status depends, in part, on whether the Veteran's disabilities were incurred in or aggravated during active service, or active or inactive duty for training, the Board finds that further attempts should be made to obtain documentation of the specific dates of service and any additional service treatment records.  If that attempt is unsuccessful, the Veteran should be so informed and requested to submit any records in her possession.

Next, the requirements of VA's duty to notify and assist the claimant have not been met.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has not specifically sent a duty to assist letter as to a claim for service connection for PTSD related to a personal assault.  38 C.F.R. § 3.304(f) (2011).  The Veteran has claimed that she was sexually assaulted during her period of service.  The RO should send the Veteran an appropriate stressor development letter providing full notice with regard to development of her claim for service connection for PTSD related to a personal assault.

In addition, while notice that the Veteran received in August 2006 and November 2008 informed her of what was required to substantiate the elements of her claim for service connection for migraine headaches on a direct basis, she has not received any notice that informed her of what was required to substantiate her claim for service connection on a secondary basis, or what evidentiary burdens she must overcome with respect to that claim.  Therefore, a remand is required in order to allow sufficient notice to the Veteran.  Upon remand, the Veteran will be free to submit additional evidence and argument on the question at issue.

The Veteran contends that she has psychiatric disorders that are related to her service.  Specifically, she contends that she has PTSD and depression as a result of a sexual assault that occurred during her service that resulted in the birth of a child in October 1986 that was given up for adoption.

VA medical records dated in March 2005 indicate diagnoses of depression and PTSD associated with childhood abuse.  Additional treatment records also indicate a diagnosis of bipolar depression.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of psychiatric symptomatology during service, and the continuity of symptoms after service, she is not competent to diagnose or to relate any current psychiatric disability to her active service.  As any relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide her claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This remand will allow service connection for all current psychiatric disorders to be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The examiner on remand should specifically reconcile the opinion with the March 2005 VA diagnosis and any other opinions of 
record.

Next, the Veteran's contends that she has sleep apnea, a bilateral knee disability, osteoarthritis, hypertension, and migraine headaches that are related to her service.

With regard to sleep apnea, VA medical records dated in March 2009 indicate a diagnosis of mild obstructive sleep apnea.

With regard to a bilateral knee disability, VA medical records dated in July 1997 indicate a diagnosis of chondromalacia.  A May 2009 MRI examination of the Veteran's knees indicated moderate degenerative joint disease in the patellofemoral joints and mild to moderate degenerative joint disease in the weight bearing area.

With regard to osteoarthritis, VA medical records dated in November 2005 indicate a diagnosis of pain in the calves and shins.  However, no abnormalities were noted on examination or upon X-ray examination.

With regard to hypertension, VA medical records dated in July 1997 indicate a diagnosis of hypertension.

With regard to migraine headaches, VA medical records dated in January 2005 indicate a diagnosis of an occasional headache.  The Veteran indicated that she was hit over the head with a pipe in August 2004 and that she had problems with migraine headaches as a result.  A November 2005 report indicates that her headaches may be secondary to high blood pressure.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of sleep apnea, a bilateral knee disability, hypertension, osteoarthritis, and migraine headaches during her service, she is not competent to diagnose or to relate any current sleep apnea, a bilateral knee disability, hypertension, osteoarthritis, or migraine headaches to her active service.  As any relationship remains unclear to the Board, the Board finds that VA examinations are necessary in order to fairly decide her claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner on remand should specifically reconcile the opinion with the November 2005 VA opinion regarding the Veteran's headaches and any other opinions of record.

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in January 2010.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the claims file also contains a CD-ROM disc received from the Social Security Administration (SSA).  However, the records on the SSA CD-ROM have not been printed yet.  Thus, on remand records found on the CD-ROM should be printed and associated with the claims file.

Finally, in a March 2008 notice of disagreement, the Veteran expressed disagreement with the July 2007 rating decision that denied service connection for asthma and allergies.  Where a notice of disagreement has been filed with has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which addresses the issues of entitlement to service connection for asthma and allergies which were denied in a July 2007 rating decision.

2.  Contact the United States Army Personnel Center, or any other appropriate service department office, and obtain service personnel records, including the Veteran's NGB Form 22 and any DD Forms 214 that have not already been obtained and associated with the claims file, and complete service medical records that document the specific dates of the Veteran's active duty, and active and inactive duty training for all periods of service and associate them with the claims file.  The records should be requested under the various surnames used by the Veteran.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c), and give her an opportunity to respond.
3.  Send the Veteran a stressor development letter for claims of PTSD based on personal assault.  The Veteran should also be notified that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(3).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(3) must be included in the notification to the Veteran.  Also send the Veteran a new VA Form 21-0781a, Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder Secondary to Personal Trauma, and request she complete it with as much specificity as possible.  Ask the Veteran to provide information regarding her claimed stressors that support a diagnosis of PTSD.  An appropriate period of time should be allowed for the Veteran to respond.

4.  Send the Veteran a corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes information on how to substantiate all the elements of the claim for service connection for headaches on a secondary and presumptive basis.

5.  Obtain the Veteran's VA treatment records dated since January 2010.

6.  Print out all the records contained on the SSA CD-ROM and associate the records with the claims file. 

7.  Schedule a VA examination with a psychiatrist or psychologist to determine the nature and etiology of any current acquired psychiatric disorder, including depression and PTSD.  The examiner should review the claims file and should note that review in the report.  The examiner should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including the March 2005 VA diagnosis.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following opinions:

(a)  Diagnose all current psychiatric disorders and provide a full multiaxial diagnosis pursuant to DSM-IV.  The examiner should specifically state whether or not a diagnosis of PTSD is appropriate and should state whether or not each criterion for a diagnosis of PTSD pursuant to DSM-IV is met.

(b)  For each psychiatric disorder diagnosed, to specifically include depression and PTSD, the examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that each psychiatric disorder was incurred in or is due to or the result of any period of the Veteran's active service or active duty training or was present during her service.  The examiner must consider the Veteran's statements regarding the incurrence of a psychiatric disorder, and her statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Is there clear and unmistakable evidence that any psychiatric disorder pre-existed the Veteran's active service?

(d)  If so, did any preexisting psychiatric disorder undergo a permanent increase in severity beyond the natural progression of the disease, during or as a result of service?  The examiner should specifically state whether any permanent increase in the underlying pathology was due to the natural progress of the disorder.

8.  Schedule a VA examination to determine the nature and etiology of any current sleep apnea.  The claims folder should be reviewed and that review should be indicated in the examination report.  All indicated studies should be performed.  Specifically, the examiner should provide the following:

   (a)  Diagnose any current sleep apnea.

(b)  Is it at least as likely as not (50 percent or more probability) that any sleep apnea was incurred in or is due to or the result of any period of the Veteran's active service or active duty training or was present during her service?  The examiner must consider the Veteran's statements regarding the incurrence of sleep apnea, in addition to her statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

9.  Schedule a VA orthopedic examination to determine the nature and etiology of any current bilateral knee disability and osteoarthritis.  The claims folder should be reviewed and that review should be indicated in the examination report.  All indicated studies should be performed.  Specifically, the examiner should provide the following:

   (a)  Diagnose any current bilateral knee disability.

(b)  Is it at least as likely as not (50 percent or more probability) that any bilateral knee disability was incurred in or is due to or the result of any period of the Veteran's active service, active duty training, any injury during inactive duty training, or was present during her active service?  The examiner must consider the Veteran's statements regarding the incurrence of a bilateral knee disability, in addition to her statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

      (c)  Diagnose any current osteoarthritis.  
      
(d) Is it at least as likely as not (50 percent or more probability) that any osteoarthritis was incurred in or is due to or the result of any period of the Veteran's active service, active duty training, and injury during inactive duty training, or was present during her active service?  The examiner must consider the Veteran's statements regarding the incurrence of osteoarthritis, in addition to her statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

10.  Schedule a VA examination to determine the nature and etiology of any current hypertension.  The claims folder should be reviewed and that review should be indicated in the examination report.  All indicated studies should be performed.  Specifically, the examiner should provide the following:

   (a)  Diagnose any current hypertension.

(b)  Is it at least as likely as not (50 percent or more probability) that any hypertension was incurred in or is due to or the result of any period of the Veteran's active service or active duty training or was present during her active service?  The examiner must consider the Veteran's statements regarding the incurrence of hypertension, in addition to her statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

11.  Schedule a VA neurological examination to determine the nature and etiology of any current headaches.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including the November 2005 VA opinion.  All indicated studies should be performed.  Specifically, the examiner should provide the following:

   (a)  Diagnose any current headaches.

(b)  Is it at least as likely as not (50 percent or more probability) that any headaches were incurred in or are due to or the result of any period of the Veteran's active service or active duty training or were present during her active service?  The examiner must consider the Veteran's statements regarding the incurrence of headaches, in addition to her statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it more likely (greater than 50 percent probability) that any current headaches are due to or the result of post-service injuries, including a head injury in August 2004?

12.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for 
Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

